Exhibit 10.1

 

CORESITE REALTY CORPORATION

2015 EXECUTIVE SHORT-TERM INCENTIVE PLAN

 

The 2015 Executive Short-Term Incentive Plan (the “Plan”) is a cash bonus plan
in which executives of CoreSite Realty Corporation (the “Company”) or any
affiliate are eligible to participate.  The Plan provides incentive cash bonuses
based on the achievement of goals relating to the financial performance of the
Company, as well as individual performance, which will be determined in the
discretion of the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”).  The performance period for the Plan is
January 1, 2015 to December 31, 2015 (the “Performance Period”).

 

The Compensation Committee administers the Plan.  The Compensation Committee, in
its sole discretion, selects the individuals who will participate in the Plan
and the actual bonus (if any) payable to each participant.  The target bonus for
each participant is determined as a percentage of such participant’s base
salary, ranging from 33% to 100%, as determined by the Compensation Committee in
its sole discretion (the “Target Bonus”).  Participants under the Plan may
receive between 0% and 175% of their Target Bonus.

 

Payout under the Plan will be based on the achievement of the following
performance measures during the Performance Period:

 

Performance Measure

 

Weighting

 

Targets & Potential Payouts

 

Revenue

 

33.3

%

See Appendix

 

EBITDA*

 

33.3

%

See Appendix

 

Funds from Operations (“FFO”)**

 

33.3

%

See Appendix

 

 

--------------------------------------------------------------------------------

* EBITDA is defined as earnings before interest, taxes, depreciation and
amortization.

 

** FFO represents net income, excluding gains (or losses) from sales of property
and impairment write-downs of depreciable real estate, plus real estate related
depreciation and amortization (excluding amortization of deferred financing
costs) and after adjustments for unconsolidated partnerships and joint ventures.

 

The Compensation Committee may, in its sole discretion, make adjustments to the
payouts under the Plan as a result of extraordinary events and/or conditions
that either positively or negatively impact the Company’s performance.  In
addition, the Company’s Board of Directors or Compensation Committee may further
adjust the bonus payments in its discretion based on each participant’s
achievement of departmental and individual goals, and overall job performance.

 

Unless otherwise specifically provided in a written agreement between the
Company and a participant, a participant must be continuously employed by the
Company or an affiliate from January 1, 2015 through the date the bonus payment
is made to be eligible for payment under this Plan.  A participant hired after
January 1, 2015 and employed through December 31, 2015 may receive a pro-rated
bonus payment.  Payment of each bonus will be made as soon as practicable after
the end of the Performance Period, but in any event will be made by March 15,
2016.  Bonuses will be paid in cash in a single lump sum, subject to payroll
taxes and tax withholding.

 

Each bonus that may become payable under the Plan will be paid solely from the
general assets of the Company.  Nothing in the Plan should be construed to
create a trust or to establish or evidence any participant’s claim of any right
to payment of a bonus other than as an unsecured general creditor with respect
to any payment to which a participant may be entitled.

 

No participant will have any claim to a bonus under the Plan, and the
Compensation Committee will have no obligation for uniformity of treatment of
participants under the Plan.  Furthermore, nothing in the Plan will be deemed to
limit in any way the Compensation Committee’s full discretion to determine
whether to grant any bonuses hereunder.

 

--------------------------------------------------------------------------------


 

The Compensation Committee reserves the right to unilaterally amend, modify or
terminate the Plan at any time, including amending the Plan as it deems
necessary or desirable to avoid adverse tax consequences under Section 409A of
the Internal Revenue Code of 1986, as amended.

 

To the extent required by applicable law or any applicable securities exchange
listing standards, amounts paid or payable under the Plan shall be subject to
clawback as determined by the Compensation Committee, which clawback may include
forfeiture and/or recoupment of amounts paid or payable under the Plan.

 

2

--------------------------------------------------------------------------------